Citation Nr: 1235071	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  05-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for morbid obesity.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety, and depression.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issue of entitlement to service connection for morbid obesity was previously before the Board in January 2006 when it was remanded for further development.  Subsequently, in October 2008 the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in February 2011 the Court affirmed the Board's decision.

Thereafter, the Veteran appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In February 2012 the Federal Circuit granted the motion of the Secretary of Veterans Affairs (Secretary) to vacate the Court's decision and remand the case for additional development.

In February 2012, pursuant to the order of the Federal Circuit, the Court vacated the Board's decision regarding entitlement to service connection for morbid obesity and remanded the case for additional development.

The Court has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present appeal, the Veteran filed a claim for service-connected disability benefits for depression and anxiety.  Evidence of record suggests that his symptoms have been variously diagnosed as an adjustment disorder with depression and anxiety, and depressive disorder.  Thus, in accordance with Clemons, VA must consider whether any of these disorders is etiologically related to his military service.  The issue has therefore been recharacterized to reflect such consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board's October 2008 decision has been vacated and the issue of entitlement to service connection for morbid obesity has been remanded.  In February 2012 the Federal Circuit ordered, upon consideration of the Secretary's motion, that the Court remand the Veteran's claim for a new medical opinion determining whether the Veteran's obesity is a disease on its own that may be service connected. 

Subsequently, in February 2012, the Court remanded the claim of entitlement to service connection for morbid obesity for VA to provide a new medical opinion determining whether the Veteran's obesity is a disease on its own that may be service connected.

Therefore, to comply with the Court's February 2012 Memorandum Decision, issued at the direction of a February 2012 order of the Federal Circuit, vacating and remanding the Board's decision, the Board finds that further development is required.  See Forcier v. Nicholson, 19 Vet. App. 414, 42 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  The Board finds that it must remand the claim of entitlement to service connection for morbid obesity for a new medical opinion determining whether the Veteran's obesity is a disease on its own that may be service connected.

The Veteran was most recently afforded a VA medical examination in regard to whether his obesity is a disease on its own that may be service connected in January 2008.  The Board notes that VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the Board finds it necessary to afford the Veteran a new examination and, taking into consideration all evidence of record and without considering any prior suggestion of the Board indicating that obesity could not be considered a disease for the purpose of service connection, for an opinion to be rendered regarding whether the Veteran's obesity is a disease on its own that may be service connected.

In a RO rating decision dated in September 2011, the RO denied entitlement to service connection for adjustment disorder with anxiety and depression.  In a statement received in September 2012, the Veteran submitted a timely Notice of Disagreement with the September 2011 RO decision.  See 38 C.F.R. §§ 20.201, 20.300 (2011); see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The Board notes that the issue has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety, and depression.  

To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the claim of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety, and depression.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Since the claims file is being returned it should be updated to include VA treatment records compiled since June 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to his claim of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety, and depression, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  The RO should allow the appellant the requisite period of time for a response.

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since June 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, schedule the appellant for a VA examination by a physician with appropriate expertise in order to verify the appellant's current medical condition and also to determine the etiology of his morbid obesity.  The claims file (including the service medical records) should be provided to the VA examiner for review of pertinent documents therein in connection with this examination, and the examination report should state that the claims file was reviewed.  The VA examiner should provide a medical opinion, based upon the findings on this examination of the appellant and a review of the historical material in the claims file, as to the etiology of the Veteran's morbid obesity.  The examiner should indicate whether the Veteran's morbid obesity alone is a disease.  The examiner should identify (to the extent possible) the underlying pathology of the Veteran's current morbid obesity, and discuss whether or not the underlying pathology of the Veteran's condition was incurred or permanently aggravated during his period of active service from 1977 to 1987.  The rationale for all opinions expressed should also be provided.  

5.  Thereafter, readjudicate the claim of entitlement to service connection for morbid obesity.  If the benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


